          Entered on Docket May 1, 2019

                                                           Below is the Order of the Court.

 1

 2
                                                            ___________________
 3                                                          Christopher M. Alston
                                                            U.S. Bankruptcy Judge
 4                                                          (Dated as of Entered on Docket date above)


 5

 6

 7   _______________________________________________________________

 8

 9

10                            UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11

12

13    In re:                                            Case No: 16-11767-CMA
14    NORTHWEST            TERRITORIAL MINT,            ORDER GRANTING RELIEF FROM
      LLC,                                              STAY TO APPLY PRE-PETITION
15                                                      RETAINER
                                 Debtors.
16

17

18             THIS MATTER came before the Court on the Stipulation of Chapter 11 Trustee Mark
19
     Calvert (“Trustee”) and Karr Tuttle Campbell, P.S. (“KTC”) pursuant to 11 U.S.C. § 362(d)(1) of
20
     the Bankruptcy Code, Bankruptcy Rule 4001(a) and RCW 60.40.010 to entry of an order granting
21
     KTC relief from the automatic stay to allow KTC to apply a pre-petition retainer, as supported by
22

23   the Declaration of Diana K. Carey. The Court finding that notice was adequate and that the

24   requested relief is
                      if appropriate, that KTC has a valid attorney’s lien on the $10,000 retainer in its

25   possession and there being no objections or such objections being overruled, it is therefore
26

27
                                                                                    KARR TUTTLE CAMPBELL
                                                                                   701 Fifth Avenue, Suite 3300
                                                                                    Seattle, Washington 98104
     ORDER GRANTING RELIEF FROM STAY - 1                                                   Main: (206) 223 1313
     #1236178 v1 / 47727-001                                                                Fax: (206) 682 7100
     Case 16-11767-CMA          Doc 2082     Filed 05/01/19      Ent. 05/01/19 09:27:50           Pg. 1 of 2
                                                         Below is the Order of the Court.

 1           ORDERED that the Stipulated Motion is GRANTED, and Karr Tuttle Campbell is
 2   authorized to apply the $10,000 retainer to its prepetition fees and costs of $9,871.55, and is
 3
     directed to remit the remaining amount of $128.45 to the Trustee.
 4
                                               /// End of Order ///
 5
     Presented by:
 6

 7
     ______________________________
 8   Diana K. Carey, WSBA #16239
     KARR TUTTLE CAMPBELL
 9   Former Attorneys for Debtor

10

11

12   Approved for entry:

13   /s/ David C. Neu
     ______________________________
14   David C. Neu, WSBA #33143
     K&L Gates LLP
15   Attorneys for Chapter 11 Trustee Mark Calvert

16

17

18

19

20

21

22

23

24

25
26

27
                                                                              KARR TUTTLE CAMPBELL
                                                                             701 Fifth Avenue, Suite 3300
                                                                              Seattle, Washington 98104
     ORDER GRANTING RELIEF FROM STAY - 2                                             Main: (206) 223 1313
     #1236178 v1 / 47727-001                                                          Fax: (206) 682 7100
     Case 16-11767-CMA         Doc 2082     Filed 05/01/19     Ent. 05/01/19 09:27:50      Pg. 2 of 2
